IN THE SUPREME COURT OF THE STATE OF NEVADA


                 SHANELL CATHRINE MARTIN,                                   No. 83665
                 Appellant,
                 vs.                                                                    FIL
                 THE STATE OF NEVADA,
                 Respondent.                                                            OCT 03 2022
                                                                                     ELIZABETH k BROWN
                                                                                   CLERK9FaJPREME COURT
                                                                                   BY    D. Y
                                                                                                  1?'- ;tit;t1.-(114k
                                                                                             DEP111-
                                  ORDER VACATING AND REMANDING

                             This is an appeal from a judgment of conviction, pursuant to a
                 guilty plea, of possession of a controlled substance. Fourth Judicial District
                 Court, Elko County; Kriston N. Hill, Judge.
                             Appellant Shanell Cathrine Martin argues that the district
                 court erroneously adjudicated her guilty and sentenced her to prison. She
                 argues that this was her second category E felony conviction for possession
                 of a contrölled substance, see NRS 453.336(2)(a), so deferral of judgment
                 was mandatory under NRS 176.211(3)(a)(1).             Martin contends that she
                 consented to deferral at the sentencing hearing, and the written plea
                 agreement stated that deferral of judgment was• mandatory, so the district
                 court lacked discretion to deny deferment. We agree.
                             Because    this   case   invokes      a    question        of       statutory

                 interpretation, our review is de novo. See State v. Lucero, 127 Nev. 92, 95,
                 249 P.3d 1226, 1228 (2011). We recently held that the plain language of

                 •NRS 453.336(2)(a) and cross-referencing NRS 176.211(3)(a) require
                 judgment deferral for first or second offenses under NRS 453.336(2)(a). See
                 Locker v. State, 138 Nev., Adv. Op. 62,    P.3d        (2022) (interpreting NRS

SUPREME COURT
     OF
   NEVADA

(0) 1947A 4,00
                                                                                               ca -31taq
                176.211(3)(a)(1) and NRS 453.336(2)(a)). Because this was Martin's second
                conviction for possession of a controlled substance, and she consented to
                deferral of the judgment,1 the district court was required to defer entry of
                her judgment.2 Instead, the district court entered a judgment of conviction
                •and sentenced Martin to prison.     We conclude that the district court's
                decision to do so was erroneous.
                            Insofar as the State argues that Martin's sentence was proper,
                we are unpersuaded. The State contends—for the first time on appeal—
                that Martin had at least three convictions for possession of a controlled
                substance and, therefore, Martin's sentence was not erroneous. Different
                subsections of NRS 453.336 prescribe varying punishment depending on the
                number of previous convictions a person has had.              Compare NRS
                453.336(2)(a) (listing a first or second offense as a category E felony), with
                NRS 453.336(2)(b) (listing a third or subsequent offense as a category D
                felony). In this case, the State charged Martin with the category E felony,
                NRS 453.336(2)(a), which specifically concerns a first or second offense
                possession of a controlled substance. Martin pleaded guilty to a category E
                felony, NRS 453.336(2)(a), and not a category D felony, NRS 453.336(2)(b).
                Thus, her prison sentence cannot be           affirmed by applying NRS



                      'Martin consented when she requested deferral of judgment at her
                sentencing hearing. Moreover, the plea agreement stated that deferral of
                judgment was mandatory for a first or second offense under NRS
                453.336(2)(a).

                      2We   reject the State's argument that NRS 176.211(3)(a)(1) applies
                only if the defendant pleads guilty without a plea agreement based on the
                language in the last sentence of NRS 176.211(1). We recently held that this
                language does not apply in cases covered by NRS 176.211(3)(a)(1). See
                Locher, 138 Nev., Adv. Op. 62,     P.3d at    .

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) I947A
                   453.336(2)(b). Further, the only proof of Martin's prior convictions in the
                   record is in the presentence investigation report, which we have held "is not
                   prima facie evidence of a prior felony conviction." Hudson v. Warden, 117
                   Nev. 387, 395, 22 P.3d 1154, 1159 (2001).         In sum, this argument is
                   meritless.
                                We recognize that the district court may have been under the
                   impression that NRS 176A.100(1)(b), a discretionary probation statute,
                   applied to Martin's sentencing. However, given the 2019 amendments to
                   NRS 176.211(3)(a)(1), see 2019 Nev. Stat., ch. 633, § 19, at 4389, and NRS
                   453.336(2)(a), see 2019 Nev. Stat., ch. 633, § 113, at 4470, the district court
                   lacked discretion to sentence Martin to prison.3 Based on the foregoing,4 we
                                ORDER the judgment of conviction VACATED AND REMAND
                   this matter to the district court for proceedings consistent with this order.5



                                                                                     ,   J.
                                                       Cadish


                                                                                         J.




                         3The  2021 amendment to NRS 453.336(2) added a reference to NRS
                   453.336(5), which governs possession of marijuana. See 2021 Nev. Stat., ch.
                   389, § 32, at 2442-43. This amendment does not affect our analysis because
                   Martin was not charged with possession of marijuana.

                         4Martin   also argues that the State breached the plea agreement. In
                   light of the disposition of this appeal, we need not reach this issue.

                         5Due   to the retirement of the Honorable Abbi Silver, she did not
                   participate in the decision in this matter.
SUPREME COURT
        OF
     NEVADA
                                                         3
(0) I947A    KO.
                 cc:   Hon. Kriston N. Hill, District Judge
                       Ben Gaumond Law Firm, PLLC
                       Attorney General/Carson City
                       Elko County District Attorney
                       Elko County Clerk




SUPREME COURT
       OF
    NEVADA
                                                      4
(0) 1947A .40o